DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 12-20 are allowed.  Claims 1 and 3-11 were allowed in the previous Office action.
The following is an examiner’s statement of reasons for allowance: claim 2 (dependent on claim 1) and claim 14 (dependent on claim 12) were amended by the applicant to correct grammatical errors pointed out in the previous Office action.  In the examiner’s opinion, it would not be obvious to implement a three-dimensional (3D) memory device which comprises an array wafer including a periphery region and a staircase and array region that comprises a first substrate, an array well structure in the first substrate in the periphery region, an array device on the first substrate in the staircase and array region, at least one vertical through contact in the periphery region and corresponding to the array well structure, and at least one through substrate contact penetrating the first substrate and the array well structure and in contact with the at least one vertical through contact and a CMOS wafer bonded on the array wafer which comprises a peripheral circuit layer electrically connected to the at least one through substrate contact through the at least one vertical through contact as described by the applicant in claim 12.  The reasons for the allowability of independent claim 1 were discussed in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817